CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                          DATE: JUNE 3, 2015
                                                                                       FILED IN
                                                  14thTRIAL
    FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY   COURT COURT
                                                             OF APPEALS
                                                      HOUSTON, TEXAS
                              CLERK
                                                                            6/4/2015 12:12:16 PM
Note to trial court clerk: You are expected to file the clerk’s record by theCHRISTOPHER    A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number 14-14-00365-CV
                  Trial Court Case Number:55TH
                  Trial Court Number 2010-79184
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

         The clerk’s record will not be filed by the original due date. (Please state reasons below)
         Reason(s):



         I believe I can file the clerk’s record by        , and I request an extension.

X        Appellant has not made payment arrangements. Record cost and Balance due $949.00.
X        Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.


                                                            CHRIS DANIEL,
                                                            CLERK DISTRICT COURT,
                                                             HARRIS COUNTY, TEXAS

                                                BY:   /s/ PHYLLIS WASHINGTON




District Clerk’s LetterOnReceipt NOAatt.wpd
                                                           JUNE 3, 2015

GREGORY K. SAXE TBN#17694900
ATTY AT LAW
6666 HARWIN DR STE 600
HOUSTON, TX 77036
PH: 713-995-5733
FX: 713-995-5122

Re: No. 2010-79184                                                            SENT VIA: FAX ONLY

Dear Customer:

This letter is to inform you of the balance, which represents the cost to our office of preparing, at your request,
the Original Clerk’s Record in the above numbered case. Rule (35.3) of the Texas Rules of Appellate
Procedure requires that payment of this cost be remitted to our office prior to forwarding the clerk’s r ecord to
the Court of Appeals.


ORIGINAL CLERKS RECORD                                                                          $943.00

   LESS DEPOSIT PAID                                                                            $0.00



DELIVERED TO THE 14TH COURT OF APPEALS

                                                                           BALANCE DUE          $943.00


You may remit your payment in the form of attorney or law firm check, money order or cashier’s check, payable to Chris Daniel,
District Clerk, by mailing to: Chris Daniel, District Clerk, Attn: Civil/Family Post Trial, P.O. Box 4651, Houston, TX 77210-
4651.

Payment also may be remitted in person at the following location: Chris Daniel, District Clerk, Civil/Family Post Trial, 201
Caroline, Room 250, Houston, TX 77002.

Please be informed that this correspondence is the only notice you will receive from this office regarding this payment.


                                                                          CHRIS DANIEL,
                                                                          CLERK DISTRICT COURT,
                                                                          HARRIS COUNTY, TEXAS


                                                                          BY: /s/ PHYLLIS WASHINGTON
                                                                                   PHYLLIS WASHINGTON, DEPUTY




AP1 R04-30-92